UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


BRADLEY MILLER; JOSEPH MOFFITT;           
CHARLOTTE BRYAN; ROBERT BELL;
MELISSA HILL, individually, and on
behalf of all others similarly
situated,
                 Plaintiffs-Appellants,
                  v.
JOHN S. JEFFERS, in his official
capacity as Director of the Division
of Rehabilitation Services of West
Virginia,
                 Defendant-Appellee,
                 and
DIVISION OF REHABILITATION                   No. 01-2070
SERVICES OF WEST VIRGINIA;
KENNETH S. APFEL, Commissioner of
Social Security,
                         Defendants,
                  v.
TRI-STATE OCCUPATIONAL MEDICINE,
INCORPORATED; BRUCE A. GUBERMAN,
M.D.; CHARLES M. PARODA, M.D.,
                Parties in Interest.
JO ANNE BARNHART, Commissioner
of the United States Social Security
Administration,
                     Amicus Curiae.
                                          
2                        MILLER v. JEFFERS
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Huntington.
                Robert C. Chambers, District Judge.
                          (CA-97-1214-3)

                       Argued: May 7, 2002

                      Decided: July 10, 2002

       Before WILKINS, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Gregory George Paul, PEIRCE, RAIMOND &
COULTER, P.C., Pittsburgh, Pennsylvania, for Appellants. Robert D.
Williams, Assistant Attorney General, Charleston, West Virginia, for
Appellee. William George Cole, Appellate Staff, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Amicus Curiae. ON BRIEF: Mark T. Coulter, PEIRCE,
RAIMOND & COULTER, P.C., Pittsburgh, Pennsylvania, for Appel-
lants. Darrell V. McGraw, Jr., Attorney General, Charleston, West
Virginia, for Appellee. Robert D. McCallum, Jr., Assistant Attorney
General, Karl K. Warner, II, United States Attorney, William Kanter,
Appellate Staff, Civil Division, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Amicus Curiae.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
                           MILLER v. JEFFERS                          3
                              OPINION

PER CURIAM:

   Appellants, a group of West Virginia residents who applied for dis-
ability benefits from the Social Security Administration (SSA), appeal
an order of the district court dismissing their claims against Appellee
John S. Jeffers, Director of the Division of Rehabilitation Services of
West Virginia (DRS). Because we conclude that Appellants lack
standing to pursue this litigation, we affirm.

                                   I.

   Applications for disability benefits are subject to a four-step
administrative review process which involves both the federal and
state governments. The first two levels of review are conducted by a
state disability determination service—in this case, the DRS—and
consist of an initial determination regarding disability and reconsider-
ation of any denial of disability benefits. After completion of these
stages of review, a claimant’s file is transferred to the SSA, which
retains possession of it thereafter. The second two levels of adminis-
trative review are conducted by the SSA.

   In December 1997, Appellants filed this action pursuant to 42
U.S.C.A. § 1983 (West Supp. 2001), claiming that the DRS failed to
comply with certain federal regulations. At that time, all of Appel-
lants’ initial disability claims had passed beyond the first two stages
of administrative review. Ultimately, the district court dismissed the
action. The court concluded that it could not grant the relief Appel-
lants sought—reconsideration of their disability applications—
because Jeffers was no longer in possession of Appellants’ files and
the court could not force the SSA, which was not before it, to return
the files to the DRS.

                                  II.

  The Constitution provides that "[t]he judicial Power" of the federal
courts extends only to specified "Cases" and "Controversies." U.S.
Const. art. III, § 2, cl. 1. "The doctrine of standing has always been
4                         MILLER v. JEFFERS
an essential component of [the] case or controversy requirement of
federal jurisdiction," Marshall v. Meadows, 105 F.3d 904, 906 (4th
Cir. 1997), and is assessed as of the filing of the complaint, see
Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528
U.S. 167, 180 (2000). In order to establish standing, a plaintiff bears
the burden of showing that he suffered an actual or threatened "injury
in fact"; that the injury is "fairly traceable" to the defendant’s
complained-of conduct; and that the injury likely will be redressed by
the relief sought. Id. at 180-81 (internal quotation marks omitted).
Because standing is a jurisdictional requirement, the question of
whether it exists must be addressed before consideration of the merits.
See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 93-94
(1998).

    We conclude that Appellants lacked standing at the outset of this
litigation. When the complaint was filed, Appellants’ disability claims
had passed out of the first two stages of administrative review, with
the result that there was no relief that the district court could grant
against Jeffers that would redress the injury allegedly suffered by
Appellants. Accordingly, Appellants lacked standing and the action
was properly dismissed.

                                 III.

   For the reasons set forth above, we affirm the dismissal of this
action by the district court.

                                                          AFFIRMED